Name: Commission Implementing Regulation (EU) NoÃ 594/2013 of 21Ã June 2013 amending Implementing Regulation (EU) NoÃ 543/2011 as regards marketing standards in the fruit and vegetables sector and correcting that Implementing Regulation
 Type: Implementing Regulation
 Subject Matter: trade policy;  marketing;  plant product;  research and intellectual property
 Date Published: nan

 22.6.2013 EN Official Journal of the European Union L 170/43 COMMISSION IMPLEMENTING REGULATION (EU) No 594/2013 of 21 June 2013 amending Implementing Regulation (EU) No 543/2011 as regards marketing standards in the fruit and vegetables sector and correcting that Implementing Regulation THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular point (a) of the first paragraph of Article 121and Article 127 in conjunction with Article 4 thereof, Whereas: (1) Regulation (EC) No 1234/2007 and Commission Implementing Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetables sectors (2) provide for marketing standards for fruit and vegetables. (2) Certain fruit and vegetable products may have a size or other features that do not conform to the applicable marketing standards, due to their special organoleptic characteristics or for other reasons. A traditional cultivation and local consumption may nonetheless be well-established in respect of those products. To ensure that products which are deemed to be fit for consumption by local communities but which do not conform to the Union marketing standards are not prevented from being marketed locally, those products can be exempted from the Union marketing standards by a Commission Decision taken at the request of the Member State concerned. It is appropriate to clarify that such products may be sold by the retail trade of that Member State, and exceptionally even outside the region concerned. (3) Third countries of which the conformity checks have been approved under Article 15 of Implementing Regulation (EU) No 543/2011 are allowed to adopt conformity certificates in respect of compliance with specific marketing standards. In order to facilitate trade and to reduce the administrative burden, those third countries should be allowed to issue certificates of conformity for all fruit and vegetables. (4) During the E-coli crisis in 2011 it became apparent that it is not always possible to identify the producers of lots of fruit and vegetables. For the purpose of traceability, the general marketing standard needs to be amended so as to allow a better identification of producers. (5) In 2011 the Working Party on Agricultural Quality Standards of the United Nations Economic Commission for Europe (UN/ECE) revised the UN/ECE standards on apples and pears. In order to avoid unnecessary barriers to trade, the specific standards for apples and pears provided for in Implementing Regulation (EU) No 543/2011 should be aligned with the new UN/ECE standards. At the same time it is appropriate to remedy some inconsistencies and imperfections in the marketing standards for peaches and nectarines and those for citrus fruit. (6) Certain mandarins other than satsumas and clementines that are currently grown, in particular Mandoras and Minneolas, are edible at a lower sugar/acid ratio than the one which has been laid down in Implementing Regulation (EU) No 543/2011, aligning the Union marketing standard to the UN/ECE standard. To give producers time to adapt to the UN/ECE standard by replanting rootstocks, a lower sugar/acid ratio should temporarily be allowed. (7) Israel is a third country of which the conformity checks have been approved under Article 15 of Implementing Regulation (EU) No 543/2011. Israel may therefore issue conformity certificates. For the sake of market transparency and in accordance with public international law, it should be clarified that the territorial coverage of the certificates is limited to the territory of the State of Israel excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank. (8) In order to ensure a correct application of Implementing Regulation (EU) No 543/2011, some obvious errors relating to references and dates should be corrected. (9) Implementing Regulation (EU) No 543/2011 should therefore be amended and corrected accordingly. (10) In order to allow Member States, traders and packers to prepare for the new provisions introduced in relation to the marketing standards, this Regulation should apply as from 1 October 2013. However, since the correction of obvious errors should have a retroactive effect which duly respects the legitimate expectations of those concerned, the corrections of Implementing Regulation (EU) No 543/2011 should apply as from the date of entry into force of that Implementing Regulation. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Implementing Regulation (EU) No 543/2011 Implementing Regulation (EU) No 543/2011 is amended as follows: (1) In Article 4(1), point (c) is replaced by the following: "(c) products recognised in a Commission Decision taken at the request of a Member State in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007 as products of a given region which are sold by the retail trade of that region or, in exceptional and duly justified cases, of that Member State, in case of well established traditional local consumption;" (2) In Article 15, paragraph 1 is replaced by the following: "1. At the request of a third country, the Commission may, in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007, approve checks on conformity to marketing standards carried out by that third country prior to import into the Union." (3) Annex I is amended in accordance with Annex I to this Regulation. (4) Annex IV is replaced by the text in Annex II to this Regulation. Article 2 Correction of Implementing Regulation (EU) No 543/2011 Implementing Regulation (EU) No 543/2011 is corrected as follows: (1) In Article 12(5), the dates "30 June 2009" and "1 July 2009" are replaced by "21 June 2011" and "22 June 2011" respectively; (2) In Article 26(4), "paragraph 3" is replaced by "paragraph 2"; (3) In the second subparagraph of Article 126(2), "Article 96(1)" is replaced by "Article 96(2)". Article 3 Entry into force and application This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2013. However, Article 2 shall apply from 22 June 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 157, 15.6.2011, p. 1. ANNEX I Annex I to Implementing Regulation (EU) No 543/2011 is amended as follows: (1) In Part A (General marketing standard), point 4 is replaced by the following: "4. Marking A. Identification The name and the address of the packer and/or the dispatcher. This mention may be replaced:  for all packages with the exception of pre-packages, by the officially issued or accepted code mark representing the packer and/or the dispatcher, indicated in close connection with the reference Packer and/or Dispatcher (or equivalent abbreviations);  for pre-packages only, by the name and the address of a seller established within the Union indicated in close connection with the mention Packed for: or an equivalent mention. In this case, the labelling shall also include a code representing the packer and/or the dispatcher. The seller shall give all information deemed necessary by the inspection body as to the meaning of this code. B. Origin Full name of the country of origin (1). For products originating in a Member State this shall be in the language of the country of origin or any other language understandable by the consumers of the country of destination. For other products, this shall be in any language understandable by the consumers of the country of destination. (2) Part B (Specific marketing standards) is amended as follows: (a) Part 1 (marketing standard for apples) is amended as follows: (i) in Section VI, point B is replaced by the following: "B. Nature of produce  Apples if the contents are not visible from the outside.  Name of the variety. In the case of a mixture of apples of distinctly different varieties, names of the different varieties.  The name of the variety can be replaced by a synonym. The name of the mutant or a trade name (2) can only be given in addition to the variety or the synonym. (ii) the Appendix is replaced by the text in the Appendix to this Annex; (b) Part 2 (marketing standard for citrus fruit) is amended as follows: (i) point B (maturity requirements) of Section II (provisions concerning quality) is amended as follows:  in the second paragraph, the second indent, relating to "minimum total soluble solids content", is deleted;  in the table, the third column, relating to "minimum sugar content (oBrix)", is deleted;  in the table, in the row relating to "other mandarin varieties and their hybrids" ,in the fourth column, relating to "minimum sugar/acid ratio",the following footnote is added: "For the varieties Mandora and Minneola the minimum sugar/acid ratio is 6.0:1 until the end of the marketing year commencing 1 January 2023." (ii) in point D (commercial specifications) of Section VI (provisions concerning marking), the second sub-indent of the second indent is replaced by the following: "  Size code(s) followed, optionally, by a minimum and maximum size or count;"; (c) Part 5 (marketing standard for peaches and nectarines) is amended as follows: (i) in point C (classification) of Section II (provisions concerning quality), the words "The following slight skin defects" in point (ii) Class I and the words "The following skin defects" in point (iii) Class II are replaced by "The following slight defects" and "The following defects" respectively; (ii) in Section III (provisions concerning sizing), the words "(if sized)" are deleted; (d) Part 6 (marketing standard for pears) is amended as follows: (i) point B (nature of produce) of Section VI (provisions concerning marking) is replaced by the following: "B. Nature of produce  §Pears § if the contents of the package are not visible from the outside.  Name of the variety. In the case of a mixture of pears of distinctly different varieties, names of the different varieties.  The name of the variety can be replaced by a synonym. A trade name (3) can only be given in addition to the variety or the synonym. (ii) the non-exhaustive list of large-fruited and summer pear varieties in the appendix is amended as follows:  the second paragraph of the introductory part is replaced by the following: "Some of the varieties listed in the following may be marketed under names for which trade mark protection has been sought or obtained in one or more countries. The first and second columns of the table hereunder do not intend to include such trade names. References to known trade marks have been included in the third column for information only."  in the third column of the table, the word "trade names" is replaced by "trade marks"; (e) In Part 9 (marketing standard for table grapes), the appendix is deleted. (1) The full or commonly used name shall be indicated." (2) A trade name can be a trade mark for which protection has been sought or obtained or any other commercial denomination." (3) A trade name can be a trade mark for which protection has been sought or obtained or any other commercial denomination." Appendix to Annex I Appendix Non-exhaustive list of apple varieties Fruits of varieties that are not part of the list must be graded according to their varietal characteristics. Varieties Mutant Synonyms Colour group Russeting African Red B Akane Tohoku 3, Primerouge B Alborz Seedling C Aldas B Alice B Alkmene Early Windsor C Alro B Alwa B Amasya B Angold C Antej Antei B Apollo Beauty of Blackmoor C Arkcharm Arkansas No 18, A 18 C Arlet B R Aroma C Mutants of Aroma e.g C Amorosa C Auksis B Beacon A Belfort Pella B Belle de Boskoop R Mutants of Belle de Boskoop e.g R Boskoop rouge Red Boskoop Roter Boskoop R Belle fleur double Belorrusskoje MaÃ ¼inovoje Belorusskoe Malinovoe, Byelorusskoe Malinovoe B Berlepsch Freiherr von Berlepsch C Mutants of Berlepsch e.g. C Berlepsch rouge Red Berlepsch, Roter Berlepsch C Blushed Golden Bogatir Bogatyr Bohemia B Braeburn B Mutants of Braeburn e.g. B Hidala B Joburn B Lochbuie Red Braeburn B Mahana Red B Mariri Red B Redfield B Royal Braeburn B Bramley's Seedling Bramley, Triomphe de Kiel Brettacher SÃ ¤mling Calville Groupe des Cardinal B Carola Kalco C Caudle B Charden Charles Ross Civni B Coop 38 Coromandel Red Corodel A Cortland B Cox's Orange Pippin Cox orange C R Mutants of Cox's Orange Pippin e.g. C R Cherry Cox C R Crimson Bramley Cripps Pink C Mutants of Cripps Pink e.g. C Pink Rose C Rosy Glow C Ruby Pink C Cripps Red C (1) Dalinbel B R Delblush Delcorf C Mutants of Delcorf e.g. C Dalili C Monidel C Delgollune B Delicious ordinaire Ordinary Delicious B Deljeni Delikates B Delor C Discovery C DoÃ  Melbi Doch Melbi C Dunn's Seedling R Dykmanns Zoet C Egremont Russet R Elan Elise Red Delight A Ellison's orange Ellison C Elstar C Mutants of Elstar e.g. C Bel-El C Daliest C Daliter C Elshof C Elstar Armhold C Elstar Reinhardt C Goedhof C Red Elstar C Valstar C Empire A Falstaff C Fiesta Red Pippin C Florina B Forele B Fortune R Fuji B Mutants of Fuji e.g. B Fuji Brak B Gala C Mutants of Gala e.g. C Annaglo C Baigent C Galaxy C Mitchgla C Obrogala C Regala C Regal Prince C Tenroy C Garcia Gloster B Goldbohemia Golden Delicious Mutants of Golden Delicious e.g. Golden Russet R Goldstar Granny Smith Gradigold Gravensteiner Gravenstein Mutants of Gravensteiner e.g. Gravenstein rouge Red Gravenstein, Roter Gravensteiner Greensleeves Holsteiner Cox Holstein R Mutants of Holsteiner Cox e.g. R Holstein rouge Red Holstein, Roter Holsteiner Cox R Honeycrisp C Honeygold Horneburger Howgate Wonder Manga Idared B IedzÃ nu B Ilga B Ingrid Marie B R Iron C Isbranica Izbranica C Jacob Fisher Jacques Lebel Jamba C James Grieve Mutants of James Grieve e.g. James Grieve rouge Red James Grieve Jarka C Jerseymac B Jester Jonagold C Mutants of Jonagold e.g. C Crowngold C Daligo C Daliguy Jonasty C Dalijean Jonamel C Decosta C Jomar C Jomured Van de Poel C Jonabel C Jonabres C Jonagold Boerekamp C Jonagold 2000 Excel C Jonagored Supra C Jonaveld C King Jonagold C New Jonagold Fukushima C Novajo Veulemanns C Primo C Red Jonaprince C Romagold Surkijn C Rubinstar C Schneica Jonica C Wilmuta C Jonalord C Jonathan B Julia B Jupiter Karmijn de Sonnaville C R Katja Katy B Kent R Kidd's orange red C R Kim B Koit C KoriÃ noje Novoje Korichnoe Novoe, Korichnevoe Novoe C KovaÃ ¼enkovskoje B Krameri Tuvioun B Kulikovskoje B Lady Williams B Lane's Prince Albert Laxton's Superb C R Ligol B Lobo B Lodel A Lord Lambourne C Maigold B McIntosh B Meelis B Melba C Melodie B Melrose C Meridian C Moonglo C Morgenduft Imperatore B Mountain Cove Mutsu Crispin Noris B Normanda C Nueva Europa C Nueva Orleans B Odin B Ontario B Orlik B Orlovskoje Polosatoje C Ozark Gold Paula Red B Pero de Cirio Piglos B Pikant B Pikkolo C Pilot C Pimona C Pinova C Pirella B Piros C Prima B Rafzubin C Mutants of Rafzubin, e.g. C Rafzubex C Rajka B Rambour d'hiver Rambour Franc B Reanda B Rebella C Red Delicious A Mutants of Red Delicious e.g. A Campsur A Erovan A Fortuna Delicious A Otago A Red King A Red Spur A Red York A Richared A Royal Red A Shotwell Delicious A Stark Delicious A Starking A Starkrimson A Starkspur A Topred A Trumdor A Well Spur A Red Dougherty A Redkroft A Regal A Regina B Reglindis C Reine des Reinettes Gold ParmonÃ ©, GoldparmÃ ¤ne C Reineta Encarnada B Reinette Rouge du Canada B Reinette d'OrlÃ ©ans Reinette Blanche du Canada Reinette du Canada, Canada Blanc, Kanadarenette, Renetta del Canada R Reinette de France Reinette de Landsberg Reinette grise du Canada Graue Kanadarenette R Relinda C Remo B Renora B Resi B Resista Retina B Rewena B Roja de Benejama Verruga, Roja del Valle, Clavelina A Rome Beauty Belle de Rome, Rome B Mutants of Rome Beauty e.g. B Red Rome B Rosana B Royal Beauty A Rubin (Czech cultivar) C Rubin (Kazahstan cultivar) B Rubinola B Rudens SvÃ «trainais Osennee Polosatoe, Rudeninis Dryzuotasis, Rudens SvÃ «trotais, Streifling, Streifling Herbst,SÃ ¼gisjoonik, Syysjuovikas and numerous others C Saltanat B Sciearly A Scifresh B Sciglo A Sciray GS48 A Scired A R Sciros A Selena B Shampion B Sidrunkollane Talioun Sinap Orlovskij Snygold Earlygold Sommerregent C Spartan A Splendour A St. Edmunds Pippin R Stark's Earliest C Ã taris Staris A Sturmer Pippin R Summerred B SÃ ¼gisdessert C Sunrise A Sunset R Suntan R Sweet Caroline C Talvenauding B R Tellisaare B Tiina Tina C Topaz B Tydeman's Early Worcester Tydeman's Early B Veteran B Vista Bella Bellavista B Wealthy B Worcester Pearmain B York B Zailijskoje Zailiyskoe B Ã ½igulovskoje Zhigulovskoe C (1) With minimum 20% for Class I and Class II. ANNEX II ANNEX IV THIRD COUNTRIES WHERE THE CONFORMITY CHECKS HAVE BEEN APPROVED UNDER ARTICLE 15 AND THE PRODUCTS CONCERNED Country Products Switzerland Fresh fruit and vegetables other than citrus fruit Morocco Fresh fruit and vegetables South Africa Fresh fruit and vegetables Israel (1) Fresh fruit and vegetables India Fresh fruit and vegetables New Zealand Apples, pears and kiwi fruit Senegal Fresh fruit and vegetables Kenya Fresh fruit and vegetables Turkey Fresh fruit and vegetables (1) The Commission's approval under Article 15 is given to fruit and vegetables originating within the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank.